NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted December 4, 2008*
                                 Decided December 4, 2008

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           WILLIAM J. BAUER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 08‐1458

HARDY JONES, JR.,                                   Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Indiana,
                                                    South Bend Division.
       v.
                                                    No. 3:06‐CV‐395‐RM
MEMORIAL HOSPITAL OF SOUTH
BEND INC.,                                          Robert L. Miller, Jr., 
     Defendant‐Appellee.                            Chief Judge.

                                         O R D E R

       Hardy Jones was fired from his job at Memorial Hospital of South Bend after a
confrontation with a co‐worker.  Six months later he phoned a personnel employee and left
two angry voice mails, which prompted a referral to local police.  Jones later sued the
hospital claiming, as relevant here, that he was fired because of his race and defamed by the
personnel employee’s call to the police.  The district court dismissed the suit in part as
untimely and granted summary judgment for the hospital on the claims that remained. 



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1458                                                                                 Page 2

        The hospital argues that Jones’s appeal should be dismissed because his brief does
not satisfy Federal Rule of Appellate Procedure 28.  We agree.  Although we construe pro se
filings liberally, pro se litigants are not exempt from procedural rules.  Pearle Vision, Inc. v.
Romm, 541 F.3d 751, 758 (7th Cir. 2008).  Like any other litigant in this court, Jones was
required to submit a brief containing his “contentions and the reasons for them, with
citations to the authorities and parts of the record” on which he relies.  See FED. R. APP. P.
28(a)(9)(A); Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008).  A “generalized assertion of
error” is insufficient; a brief must articulate some basis for disturbing the district court’s
judgment.  Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  In his brief, Jones cites no
legal authority and makes no reference to the record.  He narrates in detail his account of his
termination, and he rehashes the procedural history of the case, but he does not identify any
error in the district court’s reasoning or articulate any basis for disturbing the court’s
judgment.  We are unable to discern a cogent argument in Jones’s brief and will not craft
one on his behalf.  See id.  By failing to comply with Rule 28(a)(9), Jones has forfeited
appellate review of the district court’s decision.  See Voelker v. Porsche Cars N. Am., Inc., 353
F.3d 516, 527 (7th Cir. 2003); Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998). 
The appeal is DISMISSED.